Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/17/2021 has been entered.

Status of the application
3. 	Claims 1 -4, 7-10, 13-18, 21 - 23 are pending in this application. 
Claims 6, 11, 12, 20, 24, 25 have been further cancelled. 
Claims 1-4, 7-10, 13-18, 21-23 have been rejected.


Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
5a. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5b.	 The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 1-4, 7-10, 13-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. US 2007/0231424 in view of Jani et al. US 2006/0263475 in view of Cherukuri et al. USPN 4900563  as evidence given by Boghani et al. 2010/0312652 and further as evidence given by NPL mesh vs micron.

7.	Regarding claims 1 -4, 10,13,15-18, 23, Castro et al. discloses a method of encapsulating flavor ([0007]) for preparing a comestible composition e.g. chewing gum ([0012]), by providing encapsulating ingredient e.g. polyvinyl acetate having particle size  100 micron  to 1000 micron size of the final extruded product ( [0035], [0036]) and it is made by mixing encapsulated flavor and polyvinyl acetate followed by heating at 75-110 degree C ([0034], [0035]) and it is known and is evidenced by Boghani et al. that the melting temperature of polyvinyl acetate is 100 degree C ([0417]). Therefore, the mixing is performed prior to melting as claimed in claims 1, 13.  
Castro et al. also discloses that the flavoring material may further include high-intensity sweetener ([0037]). 
Regarding particle size, Castro et al. discloses that the extrudate having particle size 100 micron to 1000 micron size of the final extruded product ([0035]).
However, Castro et al. is silent about 
(i) the claim limitations of “providing particles of an encapsulating ingredient having an average longest particle size less than 1000 micron” 
(ii) the claim limitation of “ providing particles of an active ingredient having an average longest particle size less than 1000 micron”.
Cherukuri et al. discloses that this powdered form can have particle size which passes through 70 mesh screen and it is 210 micron or less as evidenced by NPL mesh vs micron (Page 1) and this particle size powder provides smooth non-gritty 
Jani et al. discloses that in order to make homogeneous mixing, it is preferred to have all the ingredients similar particle size ([0128]). 
One of ordinary skill in the art would have been motivated to modify Castro et al. et al. to include the teaching Cherukuri et al. to have particle size 210 micron for both the active ingredient and encapsulating material together which provides smooth non-gritty mouthfeel (in Cherukuri et al., col 10 lines 10-15) and both the ingredients in powder form having similar particle size of “active ingredient” and encapsulating ingredient (e.g. 210 micron or less) provide the benefit of having the ‘homogeneous mixing” at the mixing step as disclosed by Jani et al. ([0128] of jani et al.) to make the encapsulated composition.
It is also to be noted that the disclosure of the ratio of said average longest dimension of said particles of active ingredient (at least in [0128] of Jani et al. as discussed above) to said average longest dimension of said particles of active ingredient can be 1:1 in order to have homogeneous mixing” at the mixing step which is encompassed by the claimed range of less than 20:1 so that the extrudate will have  as an extrudate product  as disclosed by Castro et al. (at least in [0036] e.g. “after the matrix is encapsulated …. extrudate”).  Therefore, it meets claims 4 and 13.
Therefore, one of ordinary skill in the art would incorporate the equal particle size of the two ingredients e.g. encapsulating material and active ingredient to be encapsulated together in order to perform the steps of homogeneous mixing followed by melting to make the encapsulated product. Therefore, it meet the average particle sizes of claims 1, 2, 3, 15-18. 

8.  	Regarding claims 7, 21, the method steps of Castro et al. meets claims 7, 21 and as the disclosed composition and method steps are identical to the claimed method steps of claims 7, 21, which method “are not mixed before said melting” and it compares with the another composition having method of encapsulation different e.g. “are mixed before melting” therefore, the release profile of the active ingredient from
the encapsulated composition will have desired controlled release profile including “the active ingredient that dissolves within one minute is less than half an amount of active ingredient that would dissolve from another identical composition exposed to said dissolving agent, wherein during formation of said another identical composition, an active ingredient and encapsulating ingredient of said another composition are not mixed before said melting of said particles of encapsulating ingredient”. (I.e. slow release profile) as claimed in claims 7, 21.


Regarding the claimed dissolving time of claims 8, 22, it depends on the release profile of the active agent. Castro et al. discloses that the composition having 100 to 1000 micron size encapsulated flavor composition ([0035], [0036]) has an increased flavor duration ([0007])  and it is optimizable as also additionally evidenced by Boghani et al. ([0296], [0302]). Therefore, even if the disclosure does not address the time and amount to be released as claimed in claims 8, 22, however, it is within the skill of one of ordinary skill in the art to optimize the particle size and release profile of the active ingredient, encapsulating ingredient and the final delivery system to make encapsulated composition in order to have the desired claimed release profile which determines the dissolving time of the active ingredient when it is in contact with the dissolving agent as claimed in claims 8, 22.
Absent showing of unexpected results, the specific amount is not considered to confer patentability to the claims. As the rate of release are variables that can be modified, among others, by adjusting the amount of particle size, ratio between active ingredient vs encapsulating material etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the 

10.    Regarding claims 9, 14, Castro et al. discloses that “dry blended” mixture ([0035]) in order to achieve the desired size (e.g. powder form) and it is known that ‘dry blending’ can be performed by known milling process and milling is well within the technical knowledge of a skilled artisan in this art. One of ordinary skill in the art would have been motivated to ‘dry blend” by milling the large size ingredients to the smaller size in order to have the desired smaller particle size for the desired increased and long flavor duration flavor material (at least in [0007], [0036] of Castro et al.). 

Response to arguments
11.	Applicants’ arguments and amendments overcome the rejections of record. Accordingly, a new ground of rejection is made using another primary prior art by Castro et al. US2007/0231424 to make non-final office action. 

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792